United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MICHAEL TREMAINE
SCHEXNAYDER (Dallas Cnty.
Jail Book-In # 19036601)

Vv. CIVIL ACTION NO. 3:19-CV-2947-S

6OR GOD GO 600 6On oD COD

TINA YOO CLINTON

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Plaintiff. ‘The District Court reviewed de novo those portions
of the proposed findings, conclusions, and recommendation to which objection was made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED January 30 > 2020,

  

UNITED STATES DISTRICT JUDGE

 

 
